PER CURIAM.
This is an appeal by the defendant Keith Dwayne Jones from multiple judgments of convictions and a sentence of twenty-seven years imprisonment. The defendant’s sole point on appeal is that the prosecuting attorney made foúr impermissible comments during his final argument to the jury. We affirm the judgments of conviction and sentence appealed from upon a holding that (a) the point has not been properly preserved for appellate review because the defendant did not object to the complained-of comments in the trial court; and (b) the subject comments present no fundamental error. Jones v. State, 411 So.2d 165, 166 (Fla.), cert. denied, 459 U.S. 891, 103 S.Ct. 189, 74 L.Ed.2d 153 (1982); State v. Cumbie, 380 So.2d 1031 (Fla.1980); Clark v. State, 363 So.2d 331 (Fla.1978), overruled on other grounds, State v. DiGuilio, 491 So.2d 1129 (Fla.1986); Gibson v. State, 351 So.2d 948, 950 (Fla.1977), cert. denied, 435 U.S. 1004, 98 S.Ct. 1660, 56 L.Ed.2d 93 (1978); Darden v. State, 329 So.2d 287, 291 (Fla.1976), cert. dismissed, 430 U.S. 704, 97 S.Ct. 1671, 51 L.Ed.2d 751 (1977); State v. Jones, 204 So.2d 515 (Fla.1967); Kindell v. State, 413 So.2d 1283, 1285-86 (Fla. 3d DCA 1982); Joiner v. State, 382 So.2d 1357, 1359 (Fla. 1st DCA), rev. denied, 388 So.2d 1114 (Fla. 1980).
Affirmed.